HUXMAN, Circuit Judge
(dissenting).
I am unable to concur in the conclusion reached by the majority. There is no ambiguity in the words “any felony.” They are all embracive. Standing alone, they denote not only felonies relating to banks and the currency, but are broad enough to include such felonies as murder, treason, kidnaping, and others. Words are, however, to be construed, if reasonably possible, so as to effectuate the intent of the law makers, and the meaning of words in a particular instance is arrived at, not only by a consideration of the words themselves, but by considering as well the purpose of the law and the circumstances under which they are employed. Puerto Rico v. Shell Co., 302 U.S. 253, 258, 58 S.Ct. 167, 82 L.Ed. 235. I have no difficulty in restricting the application of the words “any felony” to felonies that are crimes against national banks and the national currency. Congress was dealing with the currency and with national banks and was legislating with regard to their protection. It is reasonable to assume that when they used the phrase “any felony” they intended any felony affecting the currency or national banks.
Prior to the adoption of the federal criminal code in 1909, the federal statutes did not define the term “felony.” It is well established by the federal decisions that we may not look to the state law in determining the meaning of the phrase “a felony,” when that term is used in the federal statute. In Dolan v. United States, 8 Cir., 133 F. 440, 452, the court said: “By the general understanding in this country, a crime which may be thus punished is a felony, and it has required a great body of judicial opinions to settle finally that the term when used in the United States statutes must be confined to its common-law meaning, namely, an offense which is punishable by death or forfeiture of lands or goods. Considine v. United States [6 Cir.], 112 F. 342, 50 C.C.A. 272; Bannon v. United States, 156 U.S. 464, 15 S.Ct. 467, 39 L.Ed. 494; United States v. Coppersmith (C. C.) 4 F. 198.”
In 1909 Congress adopted the federal criminal code and for the first time defined the term “felony.” Sec. 541, 18 U.S.C.A., defines a felony as an offense punishable by death or imprisonment for a term exceeding one year. The necessary implication, of course, is that by offense is meant an offense against the federal law punishable by death or imprisonment for a term exceeding one year. Is it not reasonable to assume- that thereafter when Congress used the term “felony,” it had in mind the meaning which it theretofore had given to that term, namely, an offense against the United States, punishable by death or imprisonment of more than one year. And in the absence of a clear legislative intent showing that something else was meant, must we not conclude that when Congress used the term “any felony” in the Act under consideration, it meant felony as it had defined the term in the criminal code.
The section under consideration defines three specific crimes. The first is an offense in the nature of robbery; the second and third are' offenses in the nature of grand and petit larceny. In none of them is entering or attempting to enter a bank building for the purpose of committing such crimes an element. So that if one entered a bank with the intent to rob by force and violence, or to steal from the bank, but after entering abandoned such intent without committing any overt act, he would not be guilty of an offense under the statute. This omission is provided for in the part of the statute under consideration. It provides that anyone who shall enter or attempt to enter a bank building for the purpose of committing any felony or larceny therein shall be guilty of an offense. With this provision in the statute, anyone who enters or attempts to enter a bank building with the intent to commit either of these specifically named felonies or any other felony against a bank or the currency would be guilty of a separate and distinct crime apart from those specifically named. This court held, in Alford v. United States, 113 F.2d 885, 887, that this provision created a separate and distinct offense in the nature of burglary, a crime not otherwise covered in the act. It we are to indulge in speculation as to the intent of Congress, this appears more logical and reasonable to me than to conclude that by one fell swoop Congress incorporated all the felonies of the forty-eight states and made them offenses against federal law.
The majority bottoms its decision on the ground that Congress intended by reference to incorporate the state penal statutes relating to banks into the federal law and thereby make such offenses federal offenses. Unquestionably Congress had power to So this. It is, however, only in exceptional cases that such method has been employed. The ordinary and customary way in which Congress proceeds is by enacting a statute *378dealing directly with the subject under consideration, and there is reason for this. If the indirect method were generally adopted, it would lead to much confusion. One would never know what constituted an offense against the government until he had searched not only the federal statutes but also those of the forty-eight states of the Union.
As has been said, Congress has power to incorporate, by reference, state offenses into the federal penal statutes and thereby make them federal offenses. But such incorporation does not follow merely because Congress has the power. Congress must not only intend to incorporate by reference, but must use appropriate language evidencing intent so to do. In those rare instances in which the indirect method of legislation by incorporation has been employed, Congress specifically evidenced its intention so to do by providing in the law for such incorporation.
There is yet another principle of law we must not overlook in considering this question. Without exception it is held that a penal statute must be strictly construed. United States v. Reese, 92 U.S. 214, 219, 23 L.Ed. 563; United States v. Wiltberger, 5 Wheat. 76, 85, 5 L.Ed. 37. Nothing is a crime unless specifically made so by statute. Crimes do not arise by implication. This is a cardinal principle of our system of jurisprudence — an inviolate safeguard that we have thrown around the individual to protect him in his life, liberty and freedom.
Had Congress intended to incorporate state offenses against banks into this statute and thereby make them offenses against the federal government, it would have been very simple to have done so. All that would have been required would have been to add to the phrase “any felony” the words “under either the state or federal law,” or other appropriate language.
To my mind, the interpretation of the majority violates not only every principle of criminal statutory construction, but also the general principles of construction by which we seek to ascertain legislative intent or purpose. I fail to find anything in the report of the Attorney General, or of the Committee, in the title of the Act, or in a single word therein, from which it can be concluded that Congress intended to incorporate state felonies into this Act and make them federal offenses.
For these reasons, I respectfully dissent.